NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MADHURI TRIVEDI,                                No. 17-15217

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01122-JD

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF HOMELAND
SECURITY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Madhuri Trivedi appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims arising from the denial of her I-140

immigrant visa petitions. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Trivedi’s
request for oral argument, set forth in the opening and reply briefs, is denied.
review de novo a dismissal under Federal Rule of Civil Procedure 12(c), Fajardo

v. County of Los Angeles, 179 F.3d 698, 699 (9th Cir. 1999), and under Federal

Rule of Civil Procedure 12(h)(3) for lack of subject-matter jurisdiction, Carolina

Cas. Ins. Co. v. Team Equip., Inc., 741 F.3d 1082, 1086 (9th Cir. 2014). We may

affirm on any basis supported by the record. Johnson v. Riverside Healthcare Sys.,

LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Trivedi’s claims under (1) 8 U.S.C. § 1324b (unfair

immigration-related employment practices), (2) the Health Insurance Portability &

Accountability Act, (3) the Patient Safety and Quality Improvement Act, 42 U.S.C.

§ 299b-22, (4) the Civil Rights Act of 1991, 42 U.S.C. § 2000e-3a, (5) 18 U.S.C.

§§ 1512, 1513 & 1621, and (6) for intentional infliction of emotional distress, was

proper because Trivedi failed to allege facts sufficient to state plausible claims for

relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677-79 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.” (citation and internal quotation

marks omitted)); Fajardo, 179 F.3d at 699 (“A judgment on the pleadings is

properly granted when, taking all the allegations in the non-moving party’s

pleadings as true, the moving party is entitled to judgment as a matter of law.”).

      The district court properly dismissed Trivedi’s False Claims Act cause of

action because none of the defendants is alleged to be a government contractor or


                                            2                                     17-15217
to otherwise have presented false claims to the government. See 31 U.S.C.

§ 3729(a)(1)(A) (prohibiting knowingly presenting to the government a “false or

fraudulent claim for payment or approval”).

      The district court did not abuse its discretion by dismissing Trivedi’s claim

under the Administrative Procedure Act, 5 U.S.C. § 704, for review of defendant

United States Citizenship and Immigration Service’s (“USCIS”) denials of

Trivedi’s I-140 visa petitions, because the complaint failed to comply with Federal

Rule of Civil Procedure 8(a)’s requirement of a short and plain statement of the

claim. See Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for relief must

contain . . . a short and plain statement of the claim showing that the pleader is

entitled to relief . . . .”); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 674

(9th Cir. 1981) (complaint that is “verbose, confusing and almost entirely

conclusory” violates Rule 8); see also McHenry v. Renne, 84 F.3d 1172, 1177 (9th

Cir. 1996) (“We review dismissal of a complaint with prejudice for failure to

comply with a court’s order to amend the complaint to comply with Rule 8 for

abuse of discretion.”).

      We reject as without merit Trivedi’s contention that the district court was

required to hold a hearing or oral argument before ruling on defendants’ motions to

dismiss, and Trivedi’s contentions regarding alleged judicial bias.

      We do not consider arguments and allegations raised for the first time on


                                            3                                     17-15217
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The court’s July 27, 2017 order denying Trivedi’s emergency motions for

injunctive relief and sanctions (Docket Entry No. 56) stated that no motions for

reconsideration, clarification, or modification of these denials would be filed or

entertained. Accordingly, we do not consider Trivedi’s motions for rehearing en

banc and for “initial hearing en banc” of the July 27, 2017 order (Docket Entry

Nos. 58, 59, 63).

      Trivedi’s motion to accept electronically filed briefs (Docket Entry No. 62)

is denied as moot.

      Trivedi’s motion to expedite oral argument and decision in this matter

(Docket Entry No. 63) is denied as moot.

      All other pending requests are denied.

      AFFIRMED.




                                          4                                    17-15217